EXHIBIT 10.9(f)

 

AMENDMENT NUMBER FIVE

to the

Master Loan and Security Agreement

Dated as of July 22, 2003

by and between

AAMES CAPITAL CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER FIVE is made this 30th day of September, 2004, by and
between AAMES CAPITAL CORPORATION, having an address at 350 South Grand Avenue,
43rd Floor, Los Angeles, California 90071 (the “Borrower”) and CITIGROUP GLOBAL
MARKETS REALTY CORP., having an address at 350 Greenwich Street, 4th Floor, New
York, New York 10013 (the “Lender”), to the Master Loan and Security Agreement,
dated as of July 22, 2003, by and between the Borrower and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lender agree to amend the Agreement
to extend the Termination Date thereunder to September 29, 2005, and in
consideration thereof the Lender and the Borrower have agreed to modify certain
financial covenants thereunder and to make certain additional changes as set
forth herein;

 

WHEREAS, as of the date of this Amendment, the Borrower represents to the Lender
that it is in compliance with all of the representations and warranties and all
of the affirmative and negative covenants set forth in the Agreement and is not
in default under the Agreement; and

 

WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of September 30, 2004, Section 1 of the Agreement is
hereby amended by deleting the definition of Termination Date and replacing it
with the following:

 

“Termination Date” shall mean September 30, 2005, or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

SECTION 2. Effective as of September 30, 2004, Section 1 of the Agreement is
hereby amended by deleting the first paragraph of the definition of “Collateral
Value” in its entirety and replacing it with the following:



--------------------------------------------------------------------------------

“Collateral Value” shall mean with respect to each Mortgage Loan, the lesser of
the product of the Applicable Collateral Percentage and either (x) the Market
Value, or (y) the outstanding principal balance of such Mortgage Loan; provided,
that, the Collateral Value shall be deemed to be zero with respect to each
Mortgage Loan:

 

SECTION 3. Effective as of September 30, 2004, Section 1 of the Agreement is
hereby amended by deleting the definition of “LIBO Rate” in its entirety and
replacing it with the following:

 

“LIBO Rate” shall mean with respect to each day an Advance is outstanding (or if
such day is not a Business Day, the next succeeding Business Day), the rate per
annum equal to the rate published by Bloomberg or if such rate is not available,
the rate appearing at page 3750 of the Telerate Screen as one-month LIBOR on
such date, and if such rate shall not be so quoted, the rate per annum at which
the Lender is offered Dollar deposits at or about 11:00 A.M., eastern time, on
such date by prime banks in the interbank eurodollar market where the eurodollar
and foreign currency and exchange operations in respect of its Advances are then
being conducted for delivery on such day for a period of one month and in an
amount comparable to the amount of the Advances to be outstanding on such day.
Lender shall have the option, in its sole discretion, to reset One-Month LIBOR
daily.

 

SECTION 4. Effective as of September 30, 2004, Section 6.02 of the Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

6.02 Financial Condition. The Borrower has heretofore furnished to the Lender a
copy of the Guarantor’s Annual Report on Form 10-K which includes audited
consolidated financial statements at and for the fiscal year ended June 30, 2004
with the opinion thereon of Ernst & Young LLP, a copy of which has been provided
to the Lender. The Borrower has heretofore furnished to the Lender a copy of the
Guarantor’s Quarterly Report on Form 10-Q, which includes unaudited consolidated
financial statements at and for the fiscal quarter ended March 31, 2004. All
such financial statements are materially complete and correct and fairly present
the consolidated financial condition of the Guarantor and its Subsidiaries and
the consolidated results of their operations for the fiscal period ended on said
date, all in accordance with GAAP applied on a consistent basis. Since March 31,
2004 there has been no development or event nor any prospective development or
event which has had or should reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5. Effective as of September 30, 2004, Section 7.27 of the Agreement is
hereby amended by deleting the reference to “$100,000,000” therein and replacing
it with “$200,000,000”.

 

2



--------------------------------------------------------------------------------

SECTION 6. Effective as of September 30, 2004, Schedule 1 of the Agreement is
hereby amended by deleting sub-clause (yy) in its entirety and replacing it with
the following:

 

(yy) No Mortgage Loan is (a) subject to, covered by or in violation of the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) classified as a “high
cost,” “covered,” “high risk home”, “high-rate, high-fee,” “threshold,” or
“predatory” loan under HOEPA or any other applicable state, federal or local
law, including any predatory or abusive lending laws (or a similarly classified
loan using different terminology under a law imposing heightened scrutiny or
additional legal liability for a residential mortgage loan having high interest
rates, points and/or fees), (c) a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in the Standard & Poor’s LEVELS® Glossary Revised,
Appendix E) or (d) in violation of any state law or ordinance comparable to
HOEPA;

 

SECTION 7. Effective as of September 30, 2004, Schedule 1 of the Agreement is
hereby amended by adding the following new representations and warranties after
sub clause (bbb):

 

(ccc) Mortgage Loan is a “High Cost Home Loan” as defined in the Arkansas Home
Loan Protection Act effective July 14, 2003 (Act 1340 or 2003);

 

(ddd) No Mortgage Loan is a “High Cost Home Loan” as defined in the Kentucky
high-cost loan statute effective June 25, 2003 (Ky. Rev. Stat. Section 360.100);

 

(eee) No Mortgage Loan secured by property located in the State of Nevada is a
“home loan” as defined in the Nevada Assembly Bill No. 284;

 

(fff) No Mortgage Loan originated in the City of Oakland is subject to the City
of Oakland, California Ordinance 12361, as a home loan;

 

(ggg) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home
Ownership and Equity Protection Act;

 

(hhh) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);

 

(iii) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1
et seq.);

 

(jjj) No Mortgage Loan is a “High-Cost Home Loan” under the New Jersey Home
Ownership Security Act of 2002 (the “NJ Act”); and each Mortgage Loan subject to
the NJ Act is considered under the NJ Act as, either, a (1) purchase money Home
Loan, (2) purchase money Covered Loan, or (3) a rate/term refinance Home Loan;

 

3



--------------------------------------------------------------------------------

(kkk) No Mortgage Loan originated in the city of Los Angeles, California on or
after the effective date of the Los Angeles, California anti-predatory lending
ordinance is a “home loan” under such ordinance; and

 

(lll) No Mortgage Loan that is secured by property located within the State of
Maine meets the definition of a (i) “high-rate, high-fee” mortgage loan under
Article VIII, Title 9-A of the Maine Consumer Credit Code No Mortgage Loan or
(ii) “High-Cost Home Loan” as defined under the Maine House Bill 383 L.D. 494,
effective as of September 13, 2003.

 

(mmm) No Mortgagor agreed to submit to arbitration to resolve any dispute
arising out of or relating in any way to the Mortgage Loan transaction;

 

(nnn) With respect to any Mortgage Loan for which a mortgage loan application
was submitted by the Mortgagor after April 1, 2004, no such Mortgage Loan
secured by Mortgaged Property in the State of Illinois which has a Mortgage
Interest Rate in excess of 8.0% per annum has lender-imposed fees (or other
charges) in excess of 3.0% of the original principal balance of the Mortgage
Loan; and

 

(ooo) The Mortgagor has not made or caused to be made any payment in the nature
of an ‘average’ or ‘yield spread premium’ to a mortgage broker or a like Person
which has not been fully disclosed to the Mortgagor.

 

SECTION 8. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 9. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 10. Representations. In order to induce the Lender to execute and
deliver this Amendment Number Five, the Borrower hereby represents to the Lender
that as of the date hereof, the Borrower is in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

 

SECTION 11. Governing Law. This Amendment Number Five shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

 

4



--------------------------------------------------------------------------------

SECTION 12. Counterparts. This Amendment Number Five may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Five to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

CITIGROUP GLOBAL MARKETS

REALTY CORP.

(Lender)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   